DETAILED ACTION

This action is in response to the Application filed on 05/04/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 20 and 25 – 28 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Pub. No. 2020/0403509; (hereinafter Zhang).

Regarding claim 1, Zhang [e.g. Figs. 2-5A, 7] discloses an apparatus comprising: a switching circuit comprising: an input [e.g. Fig. 4; 428] configured to accept an input voltage [e.g. PVIN] and an input current [e.g. current from 428], the input voltage comprising a direct-current supply voltage; and an output [e.g. 430] configured to provide an output voltage [e.g. VSW]; the switching circuit configured to selectively: be in a first state that provides the input voltage as the output voltage [e.g. Fig. 5A, waveforms 514, 518 or 522 correspondng to Vsw = Vin = 21V, Vsw = Vin = 17V, Vsw = Vin = 17V, respectively; paragraph 038-039 recite “The switch node voltage waveform 514 corresponds to the input supply voltage waveform 502…The switch node voltage waveform 518 corresponds to the input supply voltage waveform 510…The switch node voltage waveform 522 corresponds to the input supply voltage waveform 506”], be in a second state [e.g. waveforms 514, 518 or 522 having value of 0V] that provides a ground voltage as the output voltage [e.g. Fig. 5A, waveforms 514, 518 or 522 correspondng to Vsw = 0V, Vsw = 0V, Vsw = Vin = 0V, respectively; paragraphs 038 – 039 recite “As shown, the switch node voltage for the switch node voltage waveform 514 starts at around 21V before being reduced to approximately 0V, where the transition from 21V to 0V mostly occurs during a falling edge interval 516 corresponding to the ringing in the input supply voltage waveform 502. The switch node voltage waveform 518 corresponds to the input supply voltage waveform 510. As shown, the switch node voltage for the switch node voltage waveform 518 starts at around 17V before being reduced to approximately 0V, where the transition from 17V to 0V mostly occurs during a falling edge interval 520 corresponding to the ringing in the input supply voltage waveform 510…the switch node voltage for the switch node voltage waveform 522 starts at around 17V before being reduced to approximately 0V, where the transition from 17V to 0V mostly occurs during a falling edge interval 524 corresponding to the ringing in the input supply voltage waveform 506”], or be in a third state [e.g. period 516, 524 or 520 corresponding to waveforms 514, 518, 522] that causes the output voltage to change from the input voltage to the ground voltage according to a slew rate [e.g. decreasing slope], the third state enabling the switching circuit to transition from the first state to the second state [e.g. falling edge interval of Vsw from high value to low value]; and the switching circuit configured to adjust the slew rate of the output voltage for the third state responsive to at least one of the following: a change in a magnitude of the direct-current supply voltage or a change in a magnitude of the input current [e.g. paragraph 035 recites “the operations of the switching converter 401 are adjusted based on the input supply voltage. If the input supply voltage is less than a threshold level (detected by the input supply voltage detector 402), both of the first and second drive stages 415 and 421 are used to provide a drive signal to M2. When both of the first and second drive stages 415 and 421 are used to provide a drive signal to M2, the switching slew rate is increased, which increases the efficiency of the switching converter 401 and increases input supply voltage ringing. Because the input supply voltage is less than the threshold level, such ringing will not exceed a maximum voltage target (e.g., a breakdown voltage of at least one transistor of the switching converter 401). On the other hand, if the input supply voltage is greater than or equal to the threshold level, only the first drive stage 415 is used to provide a drive signal to M2. When only the first drive stage 415 is used to provide a drive signal to M2, the switching slew rate is decreased, which decreases the efficiency of the switching converter 401 and also decreases input supply voltage ringing. Because the input supply voltage is greater than or equal to the threshold level, such ringing should be minimized to avoid exceeding a maximum voltage target (e.g., a breakdown voltage of at least one transistor of the switching converter 401)”].

    PNG
    media_image1.png
    464
    487
    media_image1.png
    Greyscale

Regarding claim 2, Zhang [e.g. Figs. 2-5A, 7] discloses wherein: the switching circuit is configured to transition between the first state and the second state according to a transition period [e.g. Fig. 5A; 516, 520 or 524]; the slew rate of the output voltage is dependent upon the transition period [e.g. Fig. 5A; 516, 520 or 524 having longer (lower slew rate) or shorter periods (higher slew rate)]; and the switching circuit is configured to adjust the transition period responsive to at least one of the change in the magnitude of the direct-current supply voltage or the change in the magnitude of the input current [e.g. paragraph 035 recites “the operations of the switching converter 401 are adjusted based on the input supply voltage. If the input supply voltage is less than a threshold level (detected by the input supply voltage detector 402), both of the first and second drive stages 415 and 421 are used to provide a drive signal to M2. When both of the first and second drive stages 415 and 421 are used to provide a drive signal to M2, the switching slew rate is increased, which increases the efficiency of the switching converter 401 and increases input supply voltage ringing.” Also see paragraph 039].

Regarding claim 3, Zhang [e.g. Figs. 2 - 5A, 7] discloses wherein the switching circuit is configured to: decrease the slew rate [e.g. Fig. 5; waveform 514 at 516] responsive to at least one of an increase in the magnitude of the direct-current supply voltage [e.g. waveform 502 at 504 having 25V; paragraph 037] or an increase in the magnitude of the input current; and increase the slew rate responsive to at least one of a decrease in the magnitude of the direct-current supply voltage [e.g. at 520 corresponding to VIN at 512 having a value of 21V; paragraph 039 recites “As shown, the falling edge interval 524 is smaller than the falling edge intervals 516 and 520, which indicates that the slew rate and related efficiency for the switch node voltage waveform 522 is higher than the respective slew rates of the switch node voltage waveforms 514 and 518. In the timing diagram 500, the input supply voltage waveform 506 and the switch node voltage waveform 522 represent a scenario where the input supply voltage is determined to be less than a threshold level. In response, multiple drive stages are used to drive a switching converter switch to increase efficiency when there is a voltage budget available for ringing as described herein”] or a decrease in the magnitude of the input current.

    PNG
    media_image1.png
    464
    487
    media_image1.png
    Greyscale

Regarding claim 4, Zhang [e.g. Figs. 2 - 5A, 7] discloses wherein: the switching circuit comprises a switch [e.g. Fig. 4; M2] coupled between the input and the output; and the switching circuit is configured to cause a peak of the input voltage at the input to be less than a breakdown voltage of the switch by decreasing the slew rate of the output voltage [e.g. paragraphs 016 and 035 recite “When two of two drive stages are used to provide a drive signal to the switch set, the switching slew rate is increased, which increases the efficiency of the switching converter and increases input supply voltage ringing. Because the input supply voltage is less than the threshold level, such ringing will not exceed a maximum voltage target (e.g., a breakdown voltage of at least one transistor of a switching converter).”].

Regarding claim 5, Zhang [e.g. Figs. 2 - 5A, 7] discloses wherein the switching circuit is configured to: operate at a first efficiency [e.g. slew rate decreased] responsive to decreasing the slew rate of the output voltage; and operate at a second efficiency [e.g. slew rate increased] responsive to increasing the slew rate of the output voltage, the second efficiency being greater than the first efficiency [e.g. paragraph 035 recites “When both of the first and second drive stages 415 and 421 are used to provide a drive signal to M2, the switching slew rate is increased, which increases the efficiency of the switching converter 401 and increases input supply voltage ringing. Because the input supply voltage is less than the threshold level, such ringing will not exceed a maximum voltage target (e.g., a breakdown voltage of at least one transistor of the switching converter 401). On the other hand, if the input supply voltage is greater than or equal to the threshold level, only the first drive stage 415 is used to provide a drive signal to M2. When only the first drive stage 415 is used to provide a drive signal to M2, the switching slew rate is decreased, which decreases the efficiency of the switching converter 401 and also decreases input supply voltage ringing”].

Regarding claim 6, Zhang [e.g. Figs. 2 - 5A, 7] discloses further comprising: a switch-mode power supply [e.g. Fig. 4; 436, LOUT, COUT] configured to be coupled between a power source [e.g. PVIN] and a load [e.g. 438], the switch-mode power supply comprising: the switching circuit; and at least one inductor [e.g. LOUT] coupled between the output of the switching circuit and the load, wherein the input of the switching circuit is configured to be coupled to the power source.

Regarding claim 7, Zhang [e.g. Figs. 2 - 5A, 7] discloses wherein: the load comprises at least one battery; and the switch-mode power supply is configured to transfer power from the power source to the at least one battery [e.g. paragraph 045 recites “In some examples, one or more of the disclosed switching converters (e.g., the switching converter 102 of FIG. 1, or the switching converter 401 of FIG. 4) is used in a battery-operated device, such as a laptop or tablet. As an example, a switching converter may be used in a battery-operated device, where VIN for the switching converter is provided by the battery or an AC/DC adapter. The switching converter reduces VIN to VOUT (e.g., a VIN of 6V or more, and a VOUT of 3.3V or 5V) for use in powering electronic components of the battery-operated device.”].

Regarding claim 8, Zhang [e.g. Figs. 2 - 5A, 7] discloses wherein the switching circuit comprises: a first switch [e.g. M2] coupled between the input and the output, the first switch configured to selectively: be in a closed state [e.g. M2 turned ON; paragraph 031] according to the first state to connect the input to the output; or be in an open state according to the second state to disconnect the input from the output [e.g. M2 OFF]; and a second switch [e.g. M3] coupled between the output and a ground [e.g. 436], the second switch configured to selectively: be in the open state [e.g. M3 OFF] according to the first state to disconnect the ground from the output; or be in the closed state [e.g. M3 ON] according to the second state to connect the ground to the output.

Regarding claim 9, Zhang [e.g. Figs. 2 - 5A, 7] discloses wherein the switching circuit comprises: at least one driver circuit [e.g. XDRVH, XDRVL, 415, 421, 432] coupled to the first switch and the second switch, the at least one driver circuit configured to: provide a first driver current [e.g. 419 / 427] to the first switch to enable the first switch to transition from the closed state to the open state [e.g. paragraphs 031, 038-039]; and provide a second driver current [e.g. output of 432] to the second switch to enable the second switch to transition from the open state [e.g. M3 OFF] to the closed state [e.g. M3 ON]; and at least one driver controller [e.g. 402, 410, 411] coupled to the at least one driver circuit, the at least one driver controller configured to: detect [e.g. 402] at least one of the change in the magnitude of the direct-current supply voltage or the change in the magnitude of the input current; and adjust a magnitude of the first driver current and a magnitude of the second driver current based on the detected change to adjust the slew rate of the output voltage [e.g. paragraph 035 recites “the operations of the switching converter 401 are adjusted based on the input supply voltage. If the input supply voltage is less than a threshold level (detected by the input supply voltage detector 402), both of the first and second drive stages 415 and 421 are used to provide a drive signal to M2. When both of the first and second drive stages 415 and 421 are used to provide a drive signal to M2, the switching slew rate is increased, which increases the efficiency of the switching converter 401 and increases input supply voltage ringing.”].

Regarding claim 10, Zhang [e.g. Figs. 2-5A, 7] discloses an apparatus comprising: switch-mode means [e.g. Fig. 4; 436] for transferring power between a power source [e.g. PVIN] and a load [e.g. Fig. 4; 438], the switch-mode means comprising: switching means for selectively operating in a closed state to connect the power source to the load [e.g. M2 turned ON; paragraph 031] or an open state to disconnect the power source from the load [e.g. M2 OFF when Vsw is zero; paragraphs 038-039]; driver means [e.g. Fig. 4; 415, 421] for controlling a transition period [e.g. Fig. 5A; 516, 520 or 524] associated with the switching means transitioning from the closed state to the open state; monitor means [e.g. Fig. 4; 402] for detecting a change in a magnitude of an input current or a change in a magnitude of a direct-current supply voltage provided by the power source [e.g. Fig. 4; PVIN; paragraph 035 recites “the operations of the switching converter 401 are adjusted based on the input supply voltage. If the input supply voltage is less than a threshold level (detected by the input supply voltage detector 402)”]; and control means [e.g. 410, 411] for adjusting the transition period [e.g. by controlling switches MP2 and MN2 of driver 421] responsive to the monitor means detecting the change in the magnitude of the input current or the change in the magnitude of the direct-current supply voltage [e.g. at input of 410].

Regarding claim 11, Zhang [e.g. Figs. 2-5A, 7] discloses wherein the controls means is configured to: increase the transition period [e.g. Fig. 5; waveform 514 at 516] responsive to the monitor means detecting at least one of an increase in the magnitude of the direct-current supply voltage [e.g. waveform 502 at 504 having 25V; paragraph 037] or an increase in the magnitude of the input current; and decrease the transition period responsive to the monitor means detecting at least one of a decrease in the magnitude of the direct-current supply voltage [e.g. at 520 corresponding to VIN at 512 having a value of 21V; paragraph 039 recites “As shown, the falling edge interval 524 is smaller than the falling edge intervals 516 and 520, which indicates that the slew rate and related efficiency for the switch node voltage waveform 522 is higher than the respective slew rates of the switch node voltage waveforms 514 and 518. In the timing diagram 500, the input supply voltage waveform 506 and the switch node voltage waveform 522 represent a scenario where the input supply voltage is determined to be less than a threshold level. In response, multiple drive stages are used to drive a switching converter switch to increase efficiency when there is a voltage budget available for ringing as described herein”] or a decrease in the magnitude of the input current.

Regarding claim 12, Zhang [e.g. Figs. 2 - 5A, 7] discloses wherein: the control means is configured to cause a peak of an input voltage at an input of the switching means to be less than a breakdown voltage of the switching means by increasing the transition period [e.g. paragraphs 016 and 035 recite “When two of two drive stages are used to provide a drive signal to the switch set, the switching slew rate is increased, which increases the efficiency of the switching converter and increases input supply voltage ringing. Because the input supply voltage is less than the threshold level, such ringing will not exceed a maximum voltage target (e.g., a breakdown voltage of at least one transistor of a switching converter).”].

Regarding claim 13, Zhang [e.g. Figs. 2 - 5A, 7] discloses wherein the switching means is configured to: operate at a first efficiency [e.g. slew rate decreased] responsive to the control means increasing the transition period; and operate at a second efficiency [e.g. slew rate increased]  responsive to the control means decreasing the transition period, the second efficiency being greater than the first efficiency [e.g. paragraph 035 recites “When both of the first and second drive stages 415 and 421 are used to provide a drive signal to M2, the switching slew rate is increased, which increases the efficiency of the switching converter 401 and increases input supply voltage ringing. Because the input supply voltage is less than the threshold level, such ringing will not exceed a maximum voltage target (e.g., a breakdown voltage of at least one transistor of the switching converter 401). On the other hand, if the input supply voltage is greater than or equal to the threshold level, only the first drive stage 415 is used to provide a drive signal to M2. When only the first drive stage 415 is used to provide a drive signal to M2, the switching slew rate is decreased, which decreases the efficiency of the switching converter 401 and also decreases input supply voltage ringing”].

Regarding claim 14, Zhang [e.g. Figs. 2-5A, 7] discloses a method comprising: accepting an input voltage [e.g. Fig. 4; PVIN] and an input current [e.g. Fig. 4; current from 428] at an input [e.g. Fig. 4; 428] of a switching circuit [e.g. Fig. 4; 436], the input voltage comprising a direct-current supply voltage; operating the switching circuit in a first state to provide the input voltage as an output voltage [e.g. Vsw] at an output of the switching circuit [e.g. Fig. 5A, waveforms 514, 518 or 522 correspondng to Vsw = Vin = 21V, Vsw = Vin = 17V, Vsw = Vin = 17V, respectively; paragraph 038-039 recite “The switch node voltage waveform 514 corresponds to the input supply voltage waveform 502…The switch node voltage waveform 518 corresponds to the input supply voltage waveform 510…The switch node voltage waveform 522 corresponds to the input supply voltage waveform 506”]; operating the switching circuit in a second state [e.g. waveforms 514, 518 or 522 having value of 0V] to provide a ground voltage as the output voltage at the output [e.g. Fig. 5A, waveforms 514, 518 or 522 correspondng to Vsw = 0V, Vsw = 0V, Vsw = Vin = 0V, respectively; paragraphs 038 – 039 recite “As shown, the switch node voltage for the switch node voltage waveform 514 starts at around 21V before being reduced to approximately 0V, where the transition from 21V to 0V mostly occurs during a falling edge interval 516 corresponding to the ringing in the input supply voltage waveform 502. The switch node voltage waveform 518 corresponds to the input supply voltage waveform 510. As shown, the switch node voltage for the switch node voltage waveform 518 starts at around 17V before being reduced to approximately 0V, where the transition from 17V to 0V mostly occurs during a falling edge interval 520 corresponding to the ringing in the input supply voltage waveform 510…the switch node voltage for the switch node voltage waveform 522 starts at around 17V before being reduced to approximately 0V, where the transition from 17V to 0V mostly occurs during a falling edge interval 524 corresponding to the ringing in the input supply voltage waveform 506”]; operating the switching circuit in a third state [e.g. period 516, 524 or 520 corresponding to waveforms 514, 518, 522] to transition from the first state to the second state, the third state causing the output voltage to change from the input voltage to the ground voltage according to a slew rate [e.g. falling edge interval of Vsw from high value to low value]; and adjusting the slew rate of the output voltage responsive to at least one of the following: a change in a magnitude of the direct-current supply voltage or a change in a magnitude of the input current [e.g. paragraph 038 – 039 recites “the switch node voltage for the switch node voltage waveform 514 starts at around 21V before being reduced to approximately 0V, where the transition from 21V to 0V mostly occurs during a falling edge interval 516 corresponding to the ringing in the input supply voltage waveform 502. The switch node voltage waveform 518 corresponds to the input supply voltage waveform 510. As shown, the switch node voltage for the switch node voltage waveform 518 starts at around 17V before being reduced to approximately 0V, where the transition from 17V to 0V mostly occurs during a falling edge interval 520 corresponding to the ringing in the input supply voltage waveform 510.The switch node voltage waveform 522 corresponds to the input supply voltage waveform 506. As shown, the switch node voltage for the switch node voltage waveform 522 starts at around 17V before being reduced to approximately 0V, where the transition from 17V to 0V mostly occurs during a falling edge interval 524 corresponding to the ringing in the input supply voltage waveform 506. As shown, the falling edge interval 524 is smaller than the falling edge intervals 516 and 520, which indicates that the slew rate and related efficiency for the switch node voltage waveform 522 is higher than the respective slew rates of the switch node voltage waveforms 514 and 518. In the timing diagram 500, the input supply voltage waveform 506 and the switch node voltage waveform 522 represent a scenario where the input supply voltage is determined to be less than a threshold level. In response, multiple drive stages are used to drive a switching converter switch to increase efficiency when there is a voltage budget available for ringing as described herein”].

    PNG
    media_image1.png
    464
    487
    media_image1.png
    Greyscale

Regarding claim 15, Zhang [e.g. Figs. 2 - 5A, 7] discloses wherein the adjusting of the slew rate comprises: decreasing the slew rate [e.g. Fig. 5; waveform 514 at 516] responsive to at least one of an increase in the magnitude of the direct-current supply voltage [e.g. waveform 502 at 504 having 25V; paragraph 037] or an increase in the magnitude of the input current; and increasing the slew rate responsive to at least one of a decrease in the magnitude of the direct-current supply voltage [e.g. at 520 corresponding to VIN at 512 having a value of 21V; paragraph 039 recites “As shown, the falling edge interval 524 is smaller than the falling edge intervals 516 and 520, which indicates that the slew rate and related efficiency for the switch node voltage waveform 522 is higher than the respective slew rates of the switch node voltage waveforms 514 and 518. In the timing diagram 500, the input supply voltage waveform 506 and the switch node voltage waveform 522 represent a scenario where the input supply voltage is determined to be less than a threshold level. In response, multiple drive stages are used to drive a switching converter switch to increase efficiency when there is a voltage budget available for ringing as described herein”] or a decrease in the magnitude of the input current.

Regarding claim 16, Zhang [e.g. Figs. 2 - 5A, 7] discloses wherein the decreasing of the slew rate comprises causing a peak of the input voltage at the input to be less than a breakdown voltage associated with the switching circuit [e.g. paragraphs 016 and 035 recite “When two of two drive stages are used to provide a drive signal to the switch set, the switching slew rate is increased, which increases the efficiency of the switching converter and increases input supply voltage ringing. Because the input supply voltage is less than the threshold level, such ringing will not exceed a maximum voltage target (e.g., a breakdown voltage of at least one transistor of a switching converter).”].

Regarding claim 17, Zhang [e.g. Figs. 2 - 5A, 7] discloses wherein: the decreasing of the slew rate comprises operating the switching circuit at a first efficiency [e.g. slew rate decreased]; and the increasing of the slew rate comprises operating the switching circuit at a second efficiency [e.g. slew rate increased], the second efficiency being greater than the first efficiency [e.g. paragraph 035 recites “When both of the first and second drive stages 415 and 421 are used to provide a drive signal to M2, the switching slew rate is increased, which increases the efficiency of the switching converter 401 and increases input supply voltage ringing. Because the input supply voltage is less than the threshold level, such ringing will not exceed a maximum voltage target (e.g., a breakdown voltage of at least one transistor of the switching converter 401). On the other hand, if the input supply voltage is greater than or equal to the threshold level, only the first drive stage 415 is used to provide a drive signal to M2. When only the first drive stage 415 is used to provide a drive signal to M2, the switching slew rate is decreased, which decreases the efficiency of the switching converter 401 and also decreases input supply voltage ringing”].

Regarding claim 18, Zhang [e.g. Figs. 2-5A, 7] discloses an apparatus comprising: a switching circuit comprising: an input [e.g. Fig. 4; 428] configured to accept an input voltage [e.g. Fig. 4; PVIN]; at least one switch [e.g. Fig. 4; M2] coupled between the input of the switching circuit and an output of the switching circuit [e.g. Fig. 4; 430], the at least one switch configured to selectively: be in a closed state to connect the input to the output [e.g. M2 turned ON; paragraph 031]; or be in an open state to disconnect the input from the output [e.g. M2 OFF when Vsw is zero; paragraphs 038-039]; at least one driver circuit [e.g. Fig. 4; 415, 421] coupled to the at least one switch, the at least one driver circuit configured to provide a driver current [e.g. Fig. 4; 427] to enable the at least one switch to transition from the closed state to the open state [e.g. paragraph 034 recites “when XDRVH is high in the first drive mode, MN1 turns on, MP1 turns off, M2 is turned off…when XDRVH is high in the second drive mode, MN1 is turned on, and M2 is turned off. If the output of component 412 is low (indicating VIN is lower than the threshold), MN2 will also turn on (causing M2 turn off faster)”]; and at least one driver controller [e.g. 402, 410, 411] coupled to the at least one driver circuit, the at least one driver controller configured to: monitor [e.g. 402] at least one parameter associated with the input voltage; detect [e.g. 406] a change in the at least one parameter [e.g. paragraph 032 recites “When the voltage at node 405 is greater than or equal to VBG, the output of the comparator 406 is low (when VIN is high, the output of the comparator 406 is high), resulting in the second drive stage 421 not being used when XDRVH is low (e.g., only the first drive stage 415 is used when the input supply voltage is greater than a threshold). On the other hand, when the voltage at node 405 is less than VBG, the output of the comparator 406 is low”]; and adjust a magnitude of the driver current provided by the at least one driver circuit based on the detected change in the at least one parameter [e.g. paragraph 034 recites “If the output of component 412 is low (indicating VIN is lower than a threshold), MP2 will also turn on (causing M2 to turn on faster)… If the output of component 412 is low (indicating VIN is lower than the threshold), MN2 will also turn on (causing M2 turn off faster).” Examiner note, by activating the two drivers, more current is provided to the gate of M2, therefore faster slew rates by the fast operation of the switch; see Figs. 5A and 7].

Regarding claim 19, Zhang [e.g. Figs. 2-5A, 7] discloses wherein a transition period of the at least one switch is dependent upon the magnitude of the driver current [e.g. paragraph 016 recites “if the input supply voltage is less than a threshold level, two of two drive stages are used to provide a drive signal to the switch set of a switching converter (e.g., to drive a high-side switch or a low-side switch). When two of two drive stages are used to provide a drive signal to the switch set, the switching slew rate is increased, which increases the efficiency of the switching converter and increases input supply voltage ringing”].

Regarding claim 20, Zhang [e.g. Figs. 2-5A, 7] discloses wherein: the at least one parameter is configured to selectively have a first magnitude [e.g. Fig. 5A; 24V at 504] or a second magnitude [e.g. Fig. 5A; 21V at 512] that is smaller than the first magnitude; the at least one driver circuit is configured to selectively: provide a first driver current [e.g. both drivers 421 and 415 activated] as the driver current; or provide a second driver current as the driver current, the second driver current being smaller than the first driver current [e.g. only one of the drivers 421, 415 activated]; and the at least one driver controller is configured to selectively: cause the at least one driver circuit to provide the second driver current responsive to the at least one parameter having the first magnitude [e.g. Fig. 7]; or cause the at least one driver circuit to provide the first driver current responsive to the at least one parameter having the second magnitude [e.g. paragraph 016 recites “if the input supply voltage is less than a threshold level, two of two drive stages are used to provide a drive signal to the switch set of a switching converter (e.g., to drive a high-side switch or a low-side switch). When two of two drive stages are used to provide a drive signal to the switch set, the switching slew rate is increased, which increases the efficiency of the switching converter and increases input supply voltage ringing”].

Regarding claim 25, Zhang [e.g. Figs. 2-5A, 7] discloses wherein the at least one driver controller is configured to: detect an increase in a magnitude of the at least one parameter [e.g. Fig. 7]; and responsive to the detection, cause the at least one driver circuit to decrease the driver current [e.g. Fig. 7; providing the gate signal just with one driver].

    PNG
    media_image2.png
    301
    382
    media_image2.png
    Greyscale


Regarding claim 26, Zhang [e.g. Figs. 2 - 5A, 7] discloses wherein the at least one driver controller is configured to decrease the driver current by an amount that enables a peak of the input voltage to be less than a breakdown voltage of the at least one switch [e.g. paragraph 035 recite “Because the input supply voltage is less than the threshold level, such ringing will not exceed a maximum voltage target (e.g., a breakdown voltage of at least one transistor of the switching converter 401). On the other hand, if the input supply voltage is greater than or equal to the threshold level, only the first drive stage 415 is used to provide a drive signal to M2. When only the first drive stage 415 is used to provide a drive signal to M2, the switching slew rate is decreased, which decreases the efficiency of the switching converter 401 and also decreases input supply voltage ringing. Because the input supply voltage is greater than or equal to the threshold level, such ringing should be minimized to avoid exceeding a maximum voltage target (e.g., a breakdown voltage of at least one transistor of the switching converter 401).”].

Regarding claim 27, Zhang [e.g. Figs. 2 - 5A, 7] discloses wherein the at least one driver controller is configured to: detect a decrease in the magnitude of at least one parameter [e.g. Fig. 7; VIN>=THRESHOLD]; and responsive to the detection, cause the at least one driver circuit to increase the driver current [e.g. use two of two stages].

Regarding claim 28, Zhang [e.g. Figs. 2 - 5A, 7] discloses wherein the at least one driver controller is configured to increase an efficiency of the at least one switch by increasing the driver current [e.g. paragraph 035 recites “When both of the first and second drive stages 415 and 421 are used to provide a drive signal to M2, the switching slew rate is increased, which increases the efficiency of the switching converter 401 and increases input supply voltage ringing. Because the input supply voltage is less than the threshold level, such ringing will not exceed a maximum voltage target (e.g., a breakdown voltage of at least one transistor of the switching converter 401). On the other hand, if the input supply voltage is greater than or equal to the threshold level, only the first drive stage 415 is used to provide a drive signal to M2. When only the first drive stage 415 is used to provide a drive signal to M2, the switching slew rate is decreased, which decreases the efficiency of the switching converter 401 and also decreases input supply voltage ringing”]


Examiner's Note
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Allowable Subject Matter
Claim(s) 21 – 24 and 29 – 30 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for the indication of the allowability of claim 21 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein: the input is configured to accept an input current; the input voltage comprises a direct-current supply voltage; and the at least one parameter includes the input current and the direct-current supply voltage”.
The primary reason for the indication of the allowability of claim 29 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of further comprising a switch-mode power supply, wherein: the switch-mode power supply comprises the switching circuit; the at least one parameter comprises a mode signal, the mode signal indicating an operational mode of the switch-mode power supply; and the at least one driver controller is configured to cause the at least one driver circuit to decrease the driver current responsive to the mode signal changing from indicating a skip mode to indicating a pulse-width modulation mode”.
The primary reason for the indication of the allowability of claim 30 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “further comprising an internal power source, wherein: the apparatus is configured to selectively utilize power from an external power source or the internal power source; the at least one parameter comprises a power-source-type signal, the power-source-type signal indicating whether the apparatus utilizes power from the external power source or the internal power source; and the at least one driver controller is configured to cause the at least one driver circuit to selectively: decrease the driver current responsive to the power-source-type signal changing from indicating that the apparatus is utilizing the power from the internal power source to indicating that the apparatus is utilizing the power from the external power source; or increase the driver current responsive to the power-source-type signal changing from indicating that the apparatus is utilizing the power from the external power source to indicating that the apparatus is utilizing the power from the internal power source”.
Claims 22 – 24 are objected to because its dependency on claim 21.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX TORRES-RIVERA/Primary Examiner, Art Unit 2838